Citation Nr: 0012299	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-39 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In July 1997, the Board 
denied the veteran's claim for service connection for 
degenerative disc disease of C5-6 and remanded his claim for 
an increased rating for a low back disability to the RO for 
further evidentiary development.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been obtained by the RO.

2. The veteran's service-connected low back disability is 
manifested by no more than moderate residual impairment. 

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for a low 
back disability is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  To that end, in July 1997, the Board 
remanded the veteran's claim to the RO to afford him the 
opportunity for further VA examination and to submit 
additional medical evidence in support of his claim.  The 
veteran did not submit additional evidence and the VA 
examination report is associated with the claims folder.  The 
Board is satisfied that all relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran with respect to his claim is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected low back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Factual Background

Service connection for a low back disorder was granted by the 
RO in June 1990 and assigned a noncompensable disability 
evaluation.  In January 1994, the veteran was awarded a 10 
percent disability evaluation based, in large measure, on his 
subjective complaints of low back pain.  The RO received the 
veteran's claim for an increased rating for his service-
connected low back pain in January 1995.

VA and other post service medical records and examination 
reports, dated from 1995 to 1999, are associated with the 
claims folder in support of the veteran's claim for an 
increased rating.  According to treatment records from the 
United States Air Force Medical Center, 655th Medical 
Squadron, Los Angles Air Force Base (hereinafter referred to 
as the 655th Medical Squadron), in May 1994, the veteran was 
seen with complaints of chronic low back pain with increased 
morning stiffness and no radicular pain, paralysis or bowel 
or bladder dysfunction.  A history of cervical strain 
secondary to being in a rear end motor vehicle accident in 
October 1993 was noted.  A lumbar spine x-ray showed L5-S1, 
L4-L5 consistent with degenerative joint disease.  There was 
full range of motion with tenderness in the left trapezius 
ridge.  The pertinent assessment was degenerative joint 
disease and chronic low back pain.  According to a May 1994 
request for a physical therapy evaluation, the veteran had 
cervical and back strain after a motor vehicle accident in 
October 1993 and experienced left trapezius sprain and 
paravertebral lower lumbar spasm.

When seen in June 1994, the 655th Medical Squadron record 
shows that the veteran said moist heat provided temporary 
relief for his low back pain and that he wanted to try 
physical therapy.  Two physical therapy record entries, dated 
in June 1994, reflect his history of cervical and lumbar 
strain after an October 1993 motor vehicle accident.  The 
veteran reported degenerative arthritis in his back, right 
shoulder and lumbar spine with morning tightness that 
increased throughout the day.  He was unable to sit for 
longer than approximately one half hour before feeling pain 
and aching and did not take medication.  The veteran was seen 
by a physical therapist again in November 1994 regarding his 
cervical and lumbar pain, according to the 655th Medical 
Squadron records.  His pain episode at that time was 
unrelated to any activity.  There were no specific findings 
on evaluation and normal lumbar range of motion with pain at 
extreme range of motion.  

The veteran underwent VA orthopedic examination in February 
1995 and described progressively worsening and debilitating 
central low back pain that he rated a 5 out of 10 on a scale 
of 1 to 10.  He denied any radiation into his lower 
extremities, had no significant weakness and numbness and no 
bowel or bladder dysfunction.  He had no history of trauma.  
The veteran had a sedentary desk job as an accountant for the 
Federal Bureau of Investigation that made the back pain 
minimally disabling.  The veteran took Motrin, 800 
milligrams, for pain relief.  Objectively, there were no 
thoracolumbar spine postural abnormalities, no fixed 
deformities and musculature was symmetrical without evidence 
of vesiculations or atrophy.  Range of motion of the 
veteran's spine was forward flexion to about 50 degrees, 
backwards extension to 20 degrees, left and right lateral 
flexion to 20 degrees and right and left rotation to 40 
degrees.  Neurological examination of the lower extremities 
revealed bilateral 2-point patella reflex with 5/5 motor 
strength throughout all muscle groups of the lower 
extremities from the hips to the intrinsic foot muscles.  
There were no sensory deficits in the lower extremities and 
the veteran's gait was stable with no evidence of a limp or 
antalgia.  He did not use a spinal orthosis or corset.  The 
clinical impression was progressive degenerative arthritis of 
the lumbar spine with non-radicular central low back pain.

In April 1995, the RO assigned a 20 percent evaluation rating 
to the veteran's service-connected low back disability.

In February 1996, the veteran underwent VA orthopedic 
examination for right shoulder pain but did not describe his 
service-connected low back pain.

Pursuant to the Board's July 1997 remand, in June 1999, the 
veteran underwent VA orthopedic examination.  According to 
the examination report, he subjectively complained of back 
pain that radiated to his right knee.  The pain improved with 
Motrin and worsened after prolonged sitting and in cold 
weather.  He had infrequent night pain and no bowel or 
bladder dysfunction.  The veteran worked as an accountant and 
denied missing days of work (due to back pain).  

Objectively, the veteran had a normal spine examination with 
the exception of Waddel's sign times four.  The examination 
report documents Waddel signs with axial loading, pelvic 
rotation, coccyx pain and positive straight leg raise supine, 
negative in the sitting position.  The veteran had decreased 
range of motion of the lumbar spine.  There was full flexion 
of the lumbar spine and he was able to almost touch his toes, 
that was approximately 90 degrees and winced significantly 
but, while in the waiting room, was observed to have bent 
over without significant pain.  He had extension to about 5 
degrees with significant wincing.  The veteran had left to 
right lateral bending and left to right lateral rotation to 5 
degrees with wincing symmetrically.  He had normal 
coordination.  The veteran was able to heel/toe walk, walk 
across the room on his toes and walk across the room backward 
on his heels.  He had no significant weakness and was able to 
bend.  Motor strength was 5/5 and symmetric grossly.  He had 
no long tract signs of normal-based gait.  X-rays of the 
veteran's spine taken in February 1999 showed minimal 
osteophytes with L1 and L2 minimal disc space narrowing.  
(The x-ray report of the veteran's lumbar spine showed 
minimal degenerative disc disease at L1-2 described as a 
minor abnormality.)  He had normal sacroiliac joints and 
normal facets.  The assessment was non-organic mechanical low 
back pain.  Further, the VA physician commented that the 
veteran had significant pain with use including forward 
flexion but, while in the waiting room, the veteran was noted 
not to have the same amount of pain with the same type of 
natural motion.  It was also noted that the veteran appeared 
not to have any weakness with motion but had kind of a jerky 
examination that was false and not consistent with normal 
physiology for muscle weakness, but the veteran had normal 
motor strength by virtue of the fact that it was jerky.  The 
VA examiner stated that there was no pathology that was 
consistent with the veteran's clinical subjective complaints. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Traumatic arthritis is rated analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  A 40 percent evaluation requires severe limitation of 
motion.  Id.  However, when the veteran was examined for 
compensation purposes in June 1999, he had full forward 
flexion and was almost able to touch his toes, that was 
approximately 90 degrees, with extension to 5 degrees and 
left and right lateral bending and rotation to 5 degrees.  On 
VA orthopedic examination in February 1995, forward flexion 
was to about 50 degrees, backwards extension was to 20 
degrees and left and right lateral flexion was to 20 degrees 
and left and right rotation was to 40 degrees.  In any event, 
the greatest degree of current loss of motion in any plane of 
excursion is some loss of lateroflexion and lateral rotation.  
It is, therefore, apparent that a loss of lumbar spine motion 
as a result of service-connected low back disability does not 
approximately or more nearly approximate the criteria 
necessary for a 40 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. 

Even if functional loss due to pain on flare-ups or due to 
excess fatigability of the low back musculature is 
considered, the Board believes that no more than moderate 
limitation of lumbar spine motion is shown.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to 
pain or tenderness of the paraspinal muscles of the 
lumbosacral spine was not demonstrated on examination in June 
1999 and, while the examiner indicated that there was 
objective evidence of pain on range of motion of the 
lumbosacral spine, it was further noted that when observed in 
the waiting room, the veteran had bent over without 
significant pain.  The VA examiner said there was no 
pathology that was consistent with the veteran's clinical 
subjective complaints.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) (quoting 38 C.F.R. § 4.40).  This is 
not to say that the veteran does not experience low back 
pain; it is only to say that the objective evidence of low 
back pain on range of motion of the lumbar spine is not 
productive of such functional impairment as to warrant the 
next higher evaluation under Diagnostic Code 5292.  As 
ankylosis (fusion) of the lumbar spine is not shown by the 
medical evidence of record, a 40 percent rating under 
Diagnostic Code 5289 for favorable ankylosis of the lumbar 
spine is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (1999).

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  Id.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Id.

However, severe lumbosacral strain is simply not shown.  
Although degenerative disc disease at L1-2 was visualized on 
recent VA x-rays, it was described as no more than minimal 
and the veteran had only a moderate loss of lateral spine 
motion and none of the other symptoms necessary for a 40 
percent evaluation under Diagnostic Code 5295 has been 
demonstrated.  The evaluation is based, above all, on 
coordination of the rating with the impairment of function 
actually shown to result from the service-connected 
disability.  See 38 C.F.R. § 4.21 (1999).  Although it is not 
expected that, in all cases, all the symptoms specified for 
the next higher rating will be shown, the Board finds that 
the functional impairment actually demonstrated with respect 
to the service-connected low back disability does not equate 
to, or more nearly approximate the criteria required for a 40 
percent evaluation under Diagnostic Code 5295.  It is notable 
that muscle spasm in the low back was not elicited on 
orthopedic examinations in February 1995 and June 1999, a 
finding usually necessary to support even a 20 percent 
evaluation under Diagnostic Code 5295.  When the factors of 
weakened movement, excess fatigability or incoordination of 
the affected lumbosacral spine joints and functional loss due 
to pain are considered, as required by the DeLuca case, an 
increased rating is nevertheless not warranted.  This is 
because, as indicated above, the range of motion of the 
lumbar spine is only slightly, or at most moderately, limited 
by the service-connected low back disorder.

Even if the service-connected low back disorder were rated by 
analogy to intervertebral disc syndrome under Diagnostic Code 
5293, a higher rating is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  The functional loss 
contemplated by 38 C.F.R. §§ 4.40 and 4.45 such as to warrant 
a finding of severe intervertebral disc syndrome, and thus a 
rating of 40 percent under Diagnostic Code 5293, is not 
shown.  Although the veteran has been seen in recent years 
for complaints of low back pain with recent complaints of 
radiation to the right knee, and although he has complained 
of stiffness and decreased range of motion, true 
radiculopathy has not been medically demonstrated.  When 
examined in February 1995, neurologic abnormalities were not 
described and were not reported when the veteran underwent an 
orthopedic examination in June 1999. Treatment for his back 
pain has been by nonsteroidal anti- inflammatory drugs. He 
has not worn a corset or back brace and did not use a cane.  
Recent clinical findings have not shown pathology consistent 
with severe intervertebral disc syndrome. Moreover, as noted 
above, a thorough review of the record gives some reason to 
question the veteran's credibility as to the severity of his 
service- connected low back disability.  The Board observes 
that when the veteran was examined by VA in June 1999, 
regarding his back disability, the veteran had pain on 
forward flexion, but it was noted that while he was in the 
waiting room he did not have the same amount of pain with the 
same type of natural motion.  According to the June 1999 VA 
examiner, the veteran appeared not to have any weakness with 
motion and had a kind of jerky examination (for motion) that 
was false and inconsistent with normal physiology for any 
muscle weakness.  The examiner stated that there was no 
pathology that was consistent with the veteran's clinical 
subjective complaints.

Although the veteran has indicated that he had pain that 
radiated down his right leg, and reported lumbar spasms in 
1994, those spasms were attributed to residuals of an 
intercurrent 1993 motor vehicle accident, and the other 
complaints were likewise were not objectively confirmed on 
subsequent VA orthopedic examination.  Although the veteran 
is capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).

Thus, even if the veteran's low back disorder were rated by 
analogy to intervertebral disc syndrome, severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief is not shown by objectively 
confirmed symptomatology nor by the description that emerges 
from the medical evidence of attacks sufficiently frequent 
and severe as to warrant a 40 percent evaluation under 
Diagnostic Code 5293.  The Board finds that the service-
connected low back disorder, rated by analogy to Diagnostic 
Code 5293, would warrant only a 20 percent evaluation for 
moderate intervertebral disc syndrome manifested by recurring 
attacks.

While the service-connected low back disorder could be rated 
by recourse to several diagnostic codes, the rule against 
pyramiding precludes the use of multiple diagnostic codes in 
order to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (1999).  Rather, the diagnostic 
code is applied that best reflects the overall disability 
picture shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 20 
percent evaluation assigned under Diagnostic Codes 5010 and 
5292 accurately reflects the actual degree of functional 
impairment demonstrated in this case.  38 C.F.R. §§ 4.10, 
4.40.  This is especially the case in light of recent 
examination findings that show only moderate limitation of 
lumbar spine motion, no muscle spasm in the low back, and no 
neurologic abnormalities resulting from the service-connected 
low back pathology.  The Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for service-connected low back disability.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5010-5292.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for a low back disability 
is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

